Exhibit 99.2 TRADING DATA Name Trade Date Buy/Sell/Borrow Amount of Securities Involved Price per Share (R$) Transaction Description1 Fund 11/29/10 Buy BM&FBOVESPA Fund 11/30/10 Buy BM&FBOVESPA Fund 12/1/10 Buy BM&FBOVESPA Fund 12/3/10 Buy BM&FBOVESPA Fund 12/6/10 Buy BM&FBOVESPA Fund 12/7/10 Buy BM&FBOVESPA Fund 12/8/10 Buy BM&FBOVESPA Fund 12/9/10 Buy BM&FBOVESPA Fund 12/10/10 Buy BM&FBOVESPA Fund 12/13/10 Buy BM&FBOVESPA Fund 12/14/10 Buy BM&FBOVESPA Fund 12/15/10 Buy BM&FBOVESPA Fund 12/16/10 Buy BM&FBOVESPA Fund 3/29/11 Borrow N/A BM&FBOVESPA Fund 3/30/11 Borrow N/A BM&FBOVESPA Fund 3/31/11 Borrow N/A BM&FBOVESPA Fund 4/1/11 Borrow N/A BM&FBOVESPA Fund 4/4/11 Borrow N/A BM&FBOVESPA Fund 4/5/11 Borrow N/A BM&FBOVESPA Fund 4/6/11 Borrow N/A BM&FBOVESPA 1 Each acquisition of Securities was completed in the open market on the BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (BM&FBOVESPA).
